In a proceeding under article 79 of the Civil Practice Act for the judicial settlement of an intermediate account of the proceedings of trustees under an inter vivos trust, order denying the motion of the presumptive remaindermen of the trust to dismiss the proceeding or for alternative relief, affirmed, with $10 costs and disbursements. Appellants and other defendants who have appeared in this proceeding are granted leave, within twenty days after the entry of the order hereon, to interpose answers to the petition herein and to file objections to the account of the trustees heretofore filed herein. No opinion. Carswell, Acting P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ., concur.